Schuman, C. J. On the morning of May 2, 1948, Leo Vogt, claimant, of Princeton, Illinois, was driving his Plymouth automobile with claimant, William Fiste, as passenger. They were en route to attend a Sunday baseball game in Peoria, Illinois. They were proceeding in a southeasterly direction at about 15 miles per hour along a detour of Route No. 29 at Sparland. The road, narrow and winding, was of gravel and wet from a recent rain. They rounded a curve and suddenly came upon a wooden bridge of about ten foot width built at a sharp angle from their direction of travel. The testimony of claimant, Leo Vogt, Record Page 6, showed that he was trying* to slow his car and make the curve approaching the bridge at the same time and because of the wet condition of the road, his car skidded and went to the left-hand side of the bridge and the upright end of the guard rail caught under the high point of his left front fender; that Vogt attempted to release his car causing the guard rail to collapse and causing his car to nose into the ditch. Respondent’s Exhibit 1 showed that winding road signs were placed along the detour and that a number of small one-way bridges were along said detour; that at the bridge in question two signs were placed showing “Slow” and “Narrow Bridge” on a single post and the other showing a maximum acceptable load limit of five tons. That red flags had been placed at both ends of the bridge in question to serve as warning signals. The evidence clearly shows that the proximate cause of the accident was the skidding of claimant’s car, connected with his operation of the car in attempting to disengage it from the guard rail. That the condition of the bridge had nothing to do with the skidding* and all of the facts show that the State could not be liable for the injuries and damages sustained by the claimants. The record is lacking in showing any negligence on the part of the State of Illinois which caused the accident, and therefore each of the claims filed by Leo Vogt and William Fiste is denied.